SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department

887
CAE 15-01340
PRESENT: SCUDDER, P.J., LINDLEY, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


IN THE MATTER OF DAVID G. BONIELLO,
PETITIONER-APPELLANT,

                     V                                MEMORANDUM AND ORDER

NIAGARA COUNTY BOARD OF ELECTIONS, LORA ALLEN
AND JENNIFER FRONCZAK, AS COMMISSIONERS OF
NIAGARA COUNTY BOARD OF ELECTIONS, AND
MICHAEL S. GAWEL, RESPONDENTS-RESPONDENTS.
(APPEAL NO. 2.)


JAMES OSTROWSKI, BUFFALO, FOR PETITIONER-APPELLANT.

CLAUDE A. JOERG, COUNTY ATTORNEY, LOCKPORT, FOR
RESPONDENTS-RESPONDENTS NIAGARA COUNTY BOARD OF ELECTIONS, AND LORA
ALLEN AND JENNIFER FRONCZAK, AS COMMISSIONERS OF NIAGARA COUNTY BOARD
OF ELECTIONS.

MICHAEL J. SULLIVAN, FREDONIA, FOR RESPONDENT-RESPONDENT MICHAEL S.
GAWEL.


     Appeal from an order of the Supreme Court, Niagara County (Mark
Montour, J.), entered August 14, 2015 in a proceeding pursuant to
Election Law article 16. The order, insofar as appealed from, denied
and dismissed the petition and directed that the name of petitioner
shall not be placed on the Republican Party primary ballot for the
office of Niagara Falls City Court Judge.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Matter of Boniello v Niagara County Bd. of
Elections ([appeal No. 1] ___ AD3d ___ [Aug. 19, 2015]).




Entered: August 19, 2015                            Frances E. Cafarell
                                                    Clerk of the Court